Per Curiam.

The court below properly granted the motion to set aside the verdict as excessive but in our view $250, the amount fixed by the court to be accepted by plaintiff, is inadequate.
Undoubtedly there was exaggeration of injuries and expenses for medical aid but the record reveals that plaintiff did suffer damages as a result of injuries received in an accident for which he was in no manner responsible.
*960We conclude, therefore, that a new trial should be held, limited to an assessment of damages, and so direct.
The order should be modified by directing a new trial for the sole purpose of assessing plaintiff’s damages, and as modified affirmed, with 10 costs and disbursements.
Concur — Hoestadter, J. P., Hecht and Aurelio, JJ.
Order modified, etc.